Title: To John Adams from Horatio Gates Spafford, 17 February 1825
From: Spafford, Horatio Gates
To: Adams, John


				
					Esteemed Friend—
					Troy, N.Y., 2 Mo. 17, 1825.
				
				I was duly favored, sometime since, with thy kind notice of my late publications, for which I thank thee, and was also much gratified with thy remarks on recent political counts in this State. Fortunately I have delayed this reply until now, when I pray thee to accept my very hearty congratulations on the Election of thy Son to the Presidency of the United States. This must be highly gratifying to a Father of the American Revolution, that, after having once filled the Presidential Chair, he lives to see one of the proud generation, a ‘Son of his loins,’ in the same exalted station. I participate in thy joy, & that is saying a good deal.As events have turned out, it is perfectly well, that, a gentleman, to whom I showed thy Letters, published an extract from it, in the Albany Gazette. It is well,—& I am sure I could now get thy leave to do what has been done. Gov. Clinton says, ‘I am glad for our venerable old Patriarch, John Adams.’With great esteem & regard, thy friend,
				
					Horatio Gates Spafford.
				
				
			